IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF B.C.B., A MINOR       : No. 143 WAL 2018
                                         :
                                         :
PETITION OF: L.C.B., NATURAL             : Petition for Allowance of Appeal from
FATHER                                   : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.